Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 1 of 20 - Page ID#: 237




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               NORTHERN DIVISION
                                  AT COVINGTON

 CIVIL ACTION NO. 19-17-DLB-CJS

 LESLEY HAMBRICK, individually and
 on behalf of those similarly situated                                           PLAINTIFF


 v.                     MEMORANDUM OPINION AND ORDER


 PROMEVO, LLC et al.                                                        DEFENDANTS

                      * * * * * * * * * * * * * * * *
       This matter is before the Court on Plaintiff Lesley Hambrick’s Motion for

 Conditional Certification wherein Hambrick asks the Court to conditionally certify a

 proposed class of individuals pursuant to § 216(b) of the Fair Labor Standards Act. (Doc.

 # 30). The Motion having been fully briefed, (Docs. # 42 and # 45), it is now ripe for the

 Court’s review. For the reasons set forth herein, the Motion is granted.

 I.    FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiff Lesley Hambrick first filed this putative collective action suit on behalf of

 herself and others who are similarly situated under, inter alia, the Fair Labor Standards

 Act (FLSA), on February 19, 2019. (Doc. # 1). She later was permitted to amend her

 Complaint. (Doc. # 33). The Amended Complaint was filed on October 21, 2019 and

 brings claims against Hambrick’s former employer, Promevo, LLC (a Kentucky-based

 LLC), as well as Aaron Gumz and Tom Mason—who Hambrick alleges are members,

 officers, directors and shareholders of Promevo who share “responsibility for the payroll




                                              1
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 2 of 20 - Page ID#: 238




 practices and policies” of Promevo.1 (Doc. # 34 at ¶¶ 8, 12–14). With her proposed

 collective action, Hambrick seeks to “recover[] overtime compensation from her former

 employers” on behalf of herself and numerous other “non-exempt inside sale employees

 who have worked more than 40 hours a week, but who have not been paid the legally

 required amount for their overtime hours.” Id. at ¶¶ 1–2.

        Plaintiff specifically alleges that she and the putative collective action members

 were required to work in excess of 40 hours per week—after their shifts ended during the

 week and on the weekends—but were not paid time-and-a-half for these overtime hours.

 Id. at ¶¶ 21–24. She claims that the Defendants developed a software program to verify

 that after-hours work was taking place. Id. at ¶ 23. Additionally, Hambrick explains that,

 while the putative class members were salaried employees, they were also eligible for

 commission; the requirements for receiving commission, however, were frequently

 changing, unattainable, and, if paid, not sufficient to compensate employees for their

 overtime work. Id. at ¶ 24. Simply stated, the commission was not equal to the time-and-

 a-half that employees should have been paid for overtime work. Id. In sum, she alleges

 that the Defendants willfully violated the FLSA by failing to compensate non-exempt

 employees for overtime work, despite being “fully aware these employees were working

 overtime.” Id. at ¶ 33.

        In light of these allegations, Plaintiff seeks to bring two claims against

 Defendants—a collective action claim for failure to pay overtime under the FLSA (Count

 I), and a class action claim for unpaid overtime compensation under Kentucky law (Count

 II). Id. at ¶¶ 44–54. Plaintiff seeks, inter alia, “[j]udgment that Defendant’s violations of


 1      The Defendants’ brief in opposition to conditional certification identifies Gumz and Mason
 as the owners of Promevo. (Doc. # 42 at 1).

                                                2
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 3 of 20 - Page ID#: 239




 the FLSA were willful,” “[a]n award to Plaintiff and those similarly situated for the amount

 of unpaid wages owed,” and “[a]n award of reasonable attorneys’ fees and costs.” Id. at

 p. 10.

          As is required by FLSA § 216(b), Hambrick now asks the Court to conditionally

 certify the following class of individuals: “All persons who worked as non-exempt inside

 sales employees for Defendants and who worked in excess of 40 hours in any workweek,

 and who were not paid one and a half times their regular rate of pay for the hours worked

 in excess of 40 in any workweek.” (Doc. # 30 at 1). Along with her Motion, Plaintiff filed

 declarations of herself and two other former employees of Promevo—Tyler Boyle and

 Matthew Wenstrup. (Docs. # 31, # 31-1, # 31-2, and # 31-3). The declarants attest to

 facts in support of Hambrick’s allegations including the following: (1) the declarants were

 salespeople for Promevo who had to make phone calls in an attempt to sell Promevo’s

 products, (Docs. # 31-1 at 1, # 31-2 at 1, # 31-3 at 1), (2) the salespeople had the “same

 primary job duty” and many worked on the same floor, (Docs. # 31-1 at 1, # 31-2 at 1,

 # 31-3 at 1), (3) the salespeople were required to make a certain number of calls each

 day and were subject to discipline if the required call volume was not met, (Docs. # 31-1

 at 1–2, # 31-2 at 1–2, # 31-3 at 1–2), (4) employees usually had to work through the lunch

 hour, (Docs. # 31-1 at 1–2, # 31-2 at 1–2, # 31-3 at 1–2), (5) the salespeople often worked

 over 40 hours per week in order to make the required number of calls per day, (Docs.

 # 31-1 at 2, # 31-2 at 2, # 31-3 at 2), (6) the salespeople would arrive early, stay late,

 work from home in the evenings, or work on the weekends in order to meet these

 requirements (Docs. # 31-1 at 2–3, # 31-2 at 2–3, # 31-3 at 2–3), and (7) the salespeople

 were not paid overtime for the additional hours worked, (Docs. # 31-1 at 3, # 31-2 at 3, #



                                              3
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 4 of 20 - Page ID#: 240




 31-3 at 3). Additionally, one declarant testified to the fact that the manager2 was aware

 of the overtime work “as he would communicate with us while we were on line and working

 outside of business hours.” (Doc. # 31-3 at 2).

        Beyond conditional certification, Plaintiff’s Motion requests that the Court issue an

 order “direct[ing] Defendants to provide to Plaintiff’s counsel the names, last known

 addresses, and telephone numbers of the individuals described” in the proposed class

 and that the Court approve Plaintiff’s proposed notice to potential class members. (Doc.

 # 30 at 1–2); see also (Doc. # 30-1) (proposed notice).

 II.    ANALYSIS

        A.     Standard of Review

        Pursuant to the FLSA, an employee may bring a collective action against any

 employer on his or her own behalf and on behalf of other employees “similarly situated.”

 29 U.S.C. § 216(b). Unlike traditional class actions governed by Rule 23 of the Federal

 Rules of Civil Procedure, the FLSA requires potential class members to opt-in to the

 collective action. Id. (“No employee shall be a party plaintiff to any such action unless he

 gives his consent in writing to become such a party and such consent is filed in the court

 in which such action is brought.”); see also Thomas v. Speedway SuperAmerica, LLC,

 506 F.3d 496, 501 (6th Cir. 2007) (citing Anderson v. Cagle’s, Inc., 488 F.3d 945, 950

 n. 3 (11th Cir. 2007); Hunter v. Sprint Corp., 346 F. Supp. 2d 113, 117 (D.D.C. 2004)).

 Similar to a typical class action suit, see FED. R. CIV. P. 23, however, a court must certify

 the collective action before the case can proceed. Comer v. Wal-Mart Stores, Inc., 454

 F.3d 544, 546–47 (6th Cir. 2006).


 2     Declarant Wenstrup merely indicates that “[o]ur manager” knew about the overtime work;
 Wenstrup does not specify which manager he was referring to. (Doc. # 13-3 at 2).

                                              4
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 5 of 20 - Page ID#: 241




         In determining whether to certify a collective action under the FLSA, the Sixth

 Circuit follows a two-tiered approach. Id. The first stage, commonly called “conditional

 certification,” involves gaining court approval to provide notice to potential plaintiffs and

 give them the opportunity to “opt-in” to the lawsuit.3 Comer, 454 F.3d at 546–47. In order

 to gain such approval, a plaintiff must make “a modest factual showing” that “his position

 is similar, not identical, to the positions held by the putative class members.” Id. at 547

 (quoting Pritchard v. Dent Wizard Int’l, 210 F.R.D. 591, 595–96 (S.D. Ohio 2002)). At this

 stage “the court accepts as true the plaintiff’s allegations and does not reach the merits

 of the plaintiff’s FLSA claims.” Ross v. Jack Rabbit Servs., LLC, No. 3:14-cv-00044-TBR,

 2014 WL 2219236, at *3 (W.D. Ky. May 29, 2014) (quoting Dominguez v. Don Pedro

 Rest., 2007 WL 271567, at *2 (N.D. Ind. Jan. 25, 2007)). During the second stage, which

 follows discovery, “trial courts examine more closely the question of whether particular

 members of the class are, in fact, similarly situated.” Comer, 454 F.3d at 547. If a court

 then determines at stage two that the plaintiffs are not similarly situated, the court may

 decertify the class. See Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 765–66 (citing

 Douglas v. GE Energy Reuter Stokes, No. 1:07CV077, 2007 WL 1341779, at *4 (N.D.

 Ohio Apr. 30, 2007)).

         Plaintiffs seeking to certify a collective action under the FLSA bear the burden to

 show that they are similarly situated to the class they seek to represent. However, at this

 first stage—conditional certification—a named plaintiff must provide only a “modest

 factual showing” to demonstrate that she is similarly situated to her proposed co-plaintiffs,


 3       At this stage, “[t]he decision whether to conditionally certify a class, and therefore facilitate
 notice, is within the discretion of the trial court.” Snelling v. ATC Healthcare Servs. Inc., No. 2:11-
 cv-00983, 2012 WL 6042839, at *2 (S.D. Ohio Dec. 4, 2012) (citing Hoffman-La Roche Inc. v.
 Sperling, 493 U.S. 165, 169 (1989)).

                                                    5
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 6 of 20 - Page ID#: 242




 and the court’s review of this modest showing “is made using a fairly lenient standard,

 and typically results in ‘conditional certification’ of a representative class.” Comer, 454

 F.3d at 547 (first quoting Pritchard, 210 F.R.D. at 596) (second quoting Morisky v. Public

 Serv. Elec. & Gas Co., 111 F. Supp. 2d 493, 497 (D. N.J. 2000)). “[I]n order to meet this

 standard, plaintiffs must simply ‘submit evidence establishing at least a colorable basis

 for their claim that a class of similarly situated plaintiffs exist.’” Olivo v. GMAC Mortg.

 Corp., 374 F. Supp. 2d 545, 548 (E.D. Mich. 2004) (quoting Severtson v. Phillips

 Beverage Co., 137 F.R.D. 264, 266 (D. Minn. 1991)). During this preliminary stage, “a

 district court does not generally consider the merits of the claims, resolve factual disputes,

 or evaluate credibility.” Waggoner, 110 F. Supp. 3d at 765 (citing Swigart v. Fifth Third

 Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011)). “Requiring additional factual support or

 weighing the defendant’s competing factual assertions prior to discovery, would ‘intrude

 improperly into the merits of the action.’” Hamm v. S. Ohio Med. Ctr., 275 F. Supp. 3d

 863, 874–75 (S.D. Ohio 2017) (quoting Lacy v. Reddy Elec. Co., No. 3:11-cv-52, 2011

 WL 6149842, at *3 (S.D. Ohio Dec. 9, 2011)).

        Though the FLSA does not define “similarly situated,” 29 U.S.C. § 216(b), the Sixth

 Circuit has applied “three non-exhaustive factors” to determine if a putative class is

 similarly situated: “(1) the ‘factual and employment settings of the individual[] plaintiffs’;

 (2) ‘the different defenses to which the plaintiffs may be subject on an individual basis,’

 and (3) the degree of fairness and procedural impact of certifying the action as a collective

 action.’” Monroe v. FTS USA, LLC, 860 F.3d 389, 397 (quoting O’Brien v. Ed Donnelly

 Enterprises, Inc., 575 F.3d 567, 584 (6th Cir. 2009) abrogated on other grounds by

 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016)). In sum, the Circuit has concluded



                                               6
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 7 of 20 - Page ID#: 243




 that “plaintiffs are similarly situated when they suffer from a single, FLSA-violating policy,

 and when proof of that policy or of conduct in conformity with that policy proves a violation

 as to all the plaintiffs.” Gunn v. NPC Intern., Inc., 625 F. App’x 261, 267 (6th Cir. 2015)

 (quoting O’Brien, 575 F.3d at 585). “Showing a ‘unified policy’ of violation is not required”

 to support conditional certification, however. Monroe, 860 F.3d at 398 (quoting O’Brien,

 575 F.3d at 584). Rather, plaintiffs may also meet the similarly-situated requirement if

 they can demonstrate, at a minimum, that the “claims [are] unified by common theories

 of defendants’ statutory violations, even if the proofs of these theories are inevitably

 individualized and distinct.” Id. (quoting O’Brien, 575 F.3d at 585); see also Comer, 454

 F.3d at 546–47 (quoting Pritchard, 210 F.R.D. at 595) (explaining that, at the initial notice

 stage, “[t]he plaintiff must show only that [her] position is similar, not identical, to the

 positions held by the putative class members”). “Several courts have held that, at the

 notice stage, ‘[a] court may deny a plaintiff’s right to proceed collectively only if the action

 arises from circumstances purely personal to the plaintiff, and not from any generally

 applicable rule, policy, or practice.’” Noble v. Serco, Inc., No. 3:08-cv-76-DCR, 2009 WL

 3154252, at *3 (E.D. Ky. Sept. 28, 2009) (quoting Murton v. Measurecomp, LLC, No.

 1:07CV3127, 2008 WL 5725631, at *4 (N.D. Ohio June 9, 2008)).

        There are two issues before the Court in this first-stage analysis: (1) the

 appropriateness of conditional certification under the FLSA; and (2) the propriety of

 Plaintiffs’ proposed notice. The Court will address each issue in turn.

        B.     Conditional Certification is Appropriate

        Pursuant to the lenient standard afforded plaintiffs during the conditional-

 certification stage, the Court finds that Hambrick has made the modest factual showing



                                                7
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 8 of 20 - Page ID#: 244




 necessary to demonstrate that she is similarly situated to the proposed class of

 employees.      Hambrick has specified a discrete group of individuals with similar

 responsibilities—non-exempt inside sales employees for Promevo. (Doc. # 34 at ¶ 29).

 While this group encompasses three teams of employees—the Education Team,

 Business Team, and Elite Team,4 see (Doc. # 42 at 7) (citing Hambrick’s deposition); see

 also (Docs. # 45 at 4),—this does not preclude the Court finding the proposed plaintiffs to

 be sufficiently similar, see Green v. Platinum Restaurants Mid-America, LLC, 3:14-cv-

 439-GNS, 2015 WL 6454856, at *2 (W.D. Ky. Oct. 26, 2015) (citing Bassett v. Tenn.

 Valley Auth., 5:09-cv-00039, 2013 WL 665068, at *2–*9 (W.D. Ky. Feb. 22, 2013)

 (discounting defendants argument that the proposed class members aren’t similarly

 situated because the “proposed class consists of three categories of plaintiffs” and

 explaining that “a class may still be certified regardless of the differing categories of

 employees in the proposed class”). Further, the claims of Hambrick and the proposed

 class, all stem “from a single, FLSA-violating” policy—that is Defendants’ alleged policy

 of requiring inside salespeople to work overtime without pay. See (Doc. # 34). These

 allegations are supported by the declarations of Plaintiff Hambrick and declarants Tyler

 Boyle and Matthew Wenstrup. See (Docs. # 31-1, # 31-2, # 31-3, and # 45-1). Taken

 together, the materials presented are “sufficient to show some factual nexus that binds

 Plaintiff and the putative class members together as victims of [the] particular alleged

 policy.” Ross, 2014 WL 2219236, at *3. Thus, Plaintiff meet the similarly-situated

 requirement because she can demonstrate a reasonable basis that the claims are “unified

 by common theories of defendants’ statutory violations.” O’Brien, 575 F.3d at 585.


 4     The Education Team sells products to schools, the Business Team sells to businesses
 and non-profits, and the Elite Team sells to businesses with high order volumes. (Doc # 42 at 7).

                                                8
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 9 of 20 - Page ID#: 245




         The Defendants present a number of arguments in response to Plaintiff’s Motion,

 see (Doc. # 42), none of which the Court finds persuasive. Each will be disposed of in

 turn.

                1.     Hambrick Does Not Have to Meet a Higher Burden of Proof

         First, Defendants claim that because limited discovery has taken place—in the

 form of the Defendants deposing Hambrick—Plaintiff’s burden at the conditional-

 certification stage is higher than it otherwise would be. Id. at 3–4. Specifically, they claim

 that Hambrick has to make a higher “modest plus” showing, which she has not done. Id.

 Defendants, however, are incorrect.

         While Defendants cite a couple of cases from other district courts, they fail to cite

 any Sixth Circuit jurisprudence requiring Hambrick to meet a higher burden at this stage

 of the litigation. Id. at 4 (citing Creely v. HCR ManorCare, Inc., 920 F. Supp. 2d 846 (N.D.

 Ohio 2013); Jimenez v. Lakeside Pic-N-Pac, LLC, N. 1:06-cv-456, 2007 WL 4454295

 (W.D. Mich. Dec. 14, 2007)). In fact, the Circuit has been clear that “[t]he provisions of

 the [FLSA] are ‘remedial and humanitarian in purpose,’ and ‘must not be interpreted or

 applied in a narrow, grudging manner.’” Monroe, 860 F.3d at 396–97 (quoting Herman v.

 Fabri-Centers of Am., Inc., 308 F.3d 580, 585 (6th Cir. 2002)). The lenient standard

 employed at the conditional-certification stage is “consistent with the FLSA and the

 specific notice goal of initial certification.” Davis v. Omnicare, Inc., No. 5:18-cv-142-REW,

 2019 WL 6499127, at *3 (E.D. Ky. Dec. 3, 2019).

         Moreover, the employment of a higher “standard that falls between the ‘modest’

 showing required at the first step, and the more exacting showing required at the second

 step” only occurs “[w]here substantial discovery on the question of conditional certification



                                               9
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 10 of 20 - Page ID#: 246




 has already taken place.” Waggoner, 110 F. Supp. 3d at 766 (citing Creely v. HCR

 ManorCare, Inc., 789 F. Supp. 2d 819, 823–27 (N.D. Ohio 2011)). Often in cases where

 this higher standard was applied, “both sides were afforded considerable time to develop

 the record before the court ruled on the issue of conditional certification,” id. (collecting

 cases), or “the parties have conducted some joint discovery prior to the plaintiffs’ motion

 for conditional certification,” Stanley v. Turner Oil & Gas Properties, Inc., No. 2:16-cv-386,

 2017 WL 127481, at *5 (S.D. Ohio Jan. 13, 2017); see also Waggoner, 110 F. Supp. 3d

 at 767 (rejecting a heightened standard because only defendants conducted discovery

 so there was no joint discovery); Lacy, 2011 WL 6149842, at *4 (explaining that the only

 discovery was Defendants deposing Plaintiffs so “there has been no joint discovery on

 the certification issue . . . [and] [u]nder these circumstances, the heightened standard for

 conditional certification . . . is simply inapplicable.”).

        Neither situation applies here. As Hambrick points out, the only discovery that has

 taken place is Defendants deposition of her. (Doc. # 45 at 2). There is no mention of

 discovery that could be considered “substantial” and no evidence that there has been any

 discovery by Plaintiff on the issues concerning certification. Thus, as other courts have

 done, this Court will “opt[] for the Circuit-sanctioned route and appl[y] the ‘fairly lenient

 standard’ that ‘typically results in conditional certification.’” Davis, 2019 WL 6499127, at

 *3. (quoting Comer, 454 F.3d at 546); see also Waggoner, 110 F. Supp. 3d at 766.

                2.      Hambrick Has Shown That the Putative Class Is Similarly
                        Situated and She is an Appropriate Representative

        Defendants’ main argument is that Hambrick has not shown that she is similarly

 situated to the proposed class members and that they “were harmed by a single decision,

 policy or plan by Promevo”; because of this, Defendants claim the action should not be


                                                 10
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 11 of 20 - Page ID#: 247




 certified against Promevo. (Doc. # 42 at 6–19). Defendants specifically identify four

 essential allegations made by Hambrick which they claim are not supported: that

 Hambrick and the proposed class (1) had similar job duties, (2) were subjected to similar

 pay provisions, (3) were forced to work similar hours including overtime, and (4) that the

 Defendants developed a system to monitor and enforce overtime work.5 Id. at 7–16. In

 making these claims, Defendants point to Hambrick’s deposition testimony, which they

 seem to claim contradicts her declaration. Id. In sum, Defendants appear to be making

 two main arguments: (1) that the entire class was not subjected to a uniform policy or

 practice that prevented overtime pay and (2) that Hambrick is not similarly situated to the

 proposed class. Id. The Court, however, finds that Hambrick has made the appropriate,

 modest showing necessary to allow for conditional certification of the collective action.

        First, the Court finds that, under the lenient standard, Hambrick has sufficiently

 alleged that all inside salespeople at Promevo were required to work overtime without


 5       In the midst of this argument, Defendants raise an evidentiary issue. Specifically,
 Defendants suggest that Hambrick’s first declaration “has no evidentiary value to the extent it
 conflicts with her sworn deposition testimony” and that the declarations of Boyle and Wenstrup
 “have no evidentiary value to the extent they contain hearsay.” Id. at 8. The Defendants suggest
 that portions of these declarations must be completely ignored for these reasons.
         “[T]he majority of courts within the Sixth Circuit have held that plaintiff’s evidence on a
 motion for conditional certification need not meet the same evidentiary standards applicable to
 motions for summary judgment because to require more at this stage of litigation would defeat
 the purpose of the two-stage analysis under Section 216(b).” Davis, 2019 WL 6499127, at *4 n. 8
 (internal quotations omitted) (quoting Waggoner, 110 F. Supp. 3d at 770 n.6); see also Fisher v.
 Mich. Bell Telephone Co., 665 F. Supp. 2d 819, 826 (E.D. Mich. 2009). Thus, courts in this Circuit
 have found that declarations and affidavits in support of conditional-certification motions may
 contain hearsay. See, e.g., Adams v. Wenco Ashland, Inc., No. 1:19CV1544, 2020 WL 2615514,
 at *4 (N.D. Ohio May 22, 2020) (collecting cases); White v. MPW Industrial Servs., Inc., 236 F.R.D.
 363, 368 (E.D. Tenn. 2006). Accordingly, the Court will consider the declarations of Boyle and
 Wenstrup in full.
         As to the Hambrick’s declarations, the Defendants have failed to specifically point to any
 portion of her first declaration (the only one of her declarations filed at the time Defendants filed
 their response brief) that is directly contradicted by her deposition testimony. Compare (Doc. #
 42) (quoting Hambrick’s declaration), with (Doc. # 31-1); see also supra.


                                                  11
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 12 of 20 - Page ID#: 248




 additional pay; thus, certification of a proposed class including all inside salespeople is

 appropriate as Hambrick has alleged they were victims of the same unlawful practice.

 Courts have conditionally certified classes where “a uniform corporate policy applied to

 similar, but not identical types of employees.” Green, 2015 WL 6454856, at *2 (citing

 Bassett, 2013 WL 665068, at *2–*9). At this conditional-certification stage “‘disparate job

 titles and duties are largely irrelevant’ . . . [instead] the relevant consideration is whether

 Plaintiffs were subject to Defendant’s practice” of failing to pay for overtime work. See

 Bernardez v. Firstsource Sols. USA, LLC, No. 3:17-cv-613-RGJ, 2019 WL 4345986, at

 *6 (W.D. Ky. Sept. 12, 2019) (quoting Lindberg v. UHS of Lakeside, LLC, 761 F. Supp.

 2d 752, 764 (W.D. Tenn. 2011)). “If discovery reveals that the class should be limited to

 a subset of the employees . . . the Court may address that issue on Defendants’ motion

 at that time.” Myers v. Marietta Memorial Hospital, 201 F. Supp. 3d 884, 896 (S.D. Ohio

 2016).

          The declarations submitted in support of Hambrick’s Motion are sufficient to

 support conditional certification of a collective action including inside salespeople on each

 of the three teams. Specifically, the declarations all note that the inside salespeople at

 Promevo all had the same primary duty—“to make sales for the company by telephone.”

 (Docs. # 31-1 at 1, # 31-2 at 1, and # 31-3 at 1). Additionally, they explain that all

 salespeople had to meet a specific volume of calls per day, which required working

 overtime. (Docs. # 31-1 at 2, # 31-2 at 2, and # 31-3 at 2). The declarants note that,

 based on personal observations, they know that salespeople often came in early, left late,

 and would work during the lunch period; they also know from conversations with other

 inside salespeople that many worked from home in the evenings and on the weekends.



                                               12
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 13 of 20 - Page ID#: 249




 (Docs. # 31-1 at 2–3, # 31-2 at 2–3, and # 31-3 at 2–3). All three declare that they “talked

 with [fellow inside salespeople] about the long hours we had to work without any extra

 pay.” (Docs. # 31-1 at 2, # 31-2 at 2, and # 31-3 at 2). The declarations do not make

 distinctions among the different teams at Promevo; rather, they suggest that all inside

 salespeople had similar work schedules and were not paid for overtime.

        Courts in this Circuit have consistently “‘held that employee statements regarding

 their employer’s policies and practices and hours worked by other employees were

 admissible evidence based on the employee’s personal knowledge’ and could support

 conditional class certification.” Bernardez, 2019 WL 4345986, at *4 (quoting Myers, 201

 F. Supp. 3d at 894–96); see also Perez v. El Torazo Mexican Restaurant, No. 3:16-CV-

 00545-GNS, 2017 WL 6344624, at *3 (W.D. Ky. Dec. 12, 2017) (citing Hathaway, 2012

 WL 1252569) (finding that “declarations relating to observations of FLSA violations in the

 workplace [are] sufficient evidence to find a similarly situated class of plaintiffs in the first

 phase of certification); Nobel, 2009 WL 3154252, at *3 (finding that because “it was

 reasonable to infer that the declarants would have talked to these other [employees]

 about their job duties, their pay structures, their hours worked, and whether they were

 paid for overtime hours, as stated in their declarations . . . the declarants certainly could

 have had personal knowledge regarding these subjects.”). Here, the set of declarations

 presented in support of conditional certification is more than sufficient to show that the

 class of proposed plaintiffs is sufficiently similarly situated. It establishes that the putative

 plaintiffs’ claims are “unified by common theories of defendants’ statutory violations.”

 Monroe, 860 F.3d at 398 (quoting O’Brien, 575 F.3d at 585). As “[a] rigorous inquiry into

 the merits of Plaintiff’s claims is not necessary at this early juncture,” Ross, 2014 WL



                                                13
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 14 of 20 - Page ID#: 250




 2219236, at *3 (citing Shipes v. Amurcon Corp. No. 10-14943, 2012 WL 995362, at *5

 (E.D. Mich. Mar. 23, 2013); Fisher, 665 F. Supp. 2d at 825; Dominguez v. Don Pedro

 Res., No. 2:06 cv 241, 2007 WL 271567, at *2 (N.D. Ind. Jan. 25, 2007)), the Court finds,

 based on the evidence presented, that conditional certification of this collective action is

 appropriate.

        Additionally, the Court finds that the evidence put forth by Hambrick shows she is

 similarly situated to the proposed class and, therefore, is an appropriate class

 representative. All a plaintiff must do at this stage is make a “modest factual showing”

 which demonstrates “that [her] position is similar, not identical, to the positions held by

 the putative class members.” Comer, 454 F.3d at 546–47 (quoting Pritchard, 210 F.R.D.

 at 595–96). Hambrick’s declaration indicates that she was subject to overtime hours

 without pay, similar to others in the proposed class. See (Doc. # 31-1); see also (Docs.

 # 31-2 and # 31-3). The fact that she undertook this overtime work without permission,

 as required by company policy, is irrelevant. See Bernardez, 2019 WL 4345986, at *3–

 *7 (conditionally certifying a collective action of failure to pay overtime even though “[t]he

 company’s written policy was that [they] could not work overtime without prior approval”).

 Additionally, her deposition testimony, which Defendant continues to point to, does not

 contradict the key statements in her declaration which suggest that she had to work

 overtime and was not additionally compensated, just like other inside salespeople

 including the other declarants.6 Rather, with their constant references to Hambrick’s



 6       For example, Defendants point to Hambrick’s testimony in which she explained that she
 does not know about the goals or commissions of salespeople on other teams to suggest that
 Hambrick does not have sufficient knowledge of other teams to allege that they are similar. (Doc.
 # 42 at 9–10) (quoting Hambrick’s deposition). This testimony, however, does not contradict her
 general statement in her First Declaration that she spoke with other inside salespeople, without

                                                14
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 15 of 20 - Page ID#: 251




 deposition, it appears that Defendants are attempting to suggest that Hambrick’s

 allegations are not factually correct.7 Now, however, is not the appropriate time for such

 inquiries. As required, the Court will accept the allegations Hambrick makes as true. See

 Ross, 2014 WL 2219236, at *3 (citing Dominguez, 2007 WL 271567, at *2). Having

 reviewed the allegations set forth under the “fairly lenient standard” required at this stage

 of the proceedings, Comer, 454 F.3d at 547 (quoting Morisky, 111 F. Supp. at 497), the

 Court finds that Hambrick’s allegations are sufficient to show she is similarly situated to

 the proposed class and is an appropriate class representative.




 specifying their team(s), about the fact that they all had to work overtime without pay. (Doc # 31-
 1 at 3).
          Additionally, they point to her deposition testimony where she explained that she would
 work overtime in order to try to make commission and be seen as a “valuable” employee because
 “in order to be successful, I needed to do more.” (Doc. # 42 at 14–15) (quoting Hambrick’s
 deposition). They also cite her testimony that sometimes she would not log her calls when
 working from home because “you’re not working to prove to [Defendants] that you’re working,
 you’re working to try to earn the commission.” Id. at 18 (quoting Hambrick’s deposition). Again,
 this testimony does not contradict or take away from her declaration statement that she had to
 work through lunch “in order to be available on the chat line . . . and to meet the call volume
 demanded” and she would work after hours “to meet the call quotas and sales requirements,”
 presumably to ensure success at her job. (Doc. # 31-1 at 2). A statement that she worked from
 home in order to make commission does not mean that she did not also work during lunch or after
 hours in order to meet the mandated call volume and other requirements of her job. The
 statements are not mutually exclusive.
          Additionally, the Court notes that Defendants have cherry-picked portions of Hambrick’s
 deposition to attach to their filing. It is unclear if Plaintiff made other statements during her
 deposition that would further bolster the statements in her declaration.
 7       For example, Defendants appear to call into question the accuracy of Hambrick’s
 deposition testimony that she saw other people on her team working overtime. See (Doc. # 42 at
 11–12) (quoting Hambrick’s deposition). Specifically, Defendants claim that “Plaintiff would not
 be privy to whether any of these other employees had different start or end times, whether they
 arranged approval with Promevo to work overtime hours, or whether, like Plaintiff, had personal
 time off during certain weeks and wanted to make up time to reach forty hours.” Id. at 12. This
 is an obvious attempt to contest the factual accuracy of Hambrick’s allegation that she and others
 had to work overtime without pay.


                                                 15
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 16 of 20 - Page ID#: 252




                3.      Defendants Gumz and Mason Are Employers Under the FLSA

        Defendants also argue that Mason and Gumz—the owners of Promevo—were not

 Hambrick’s “employers” as defined by the FLSA, and her proposed class should not be

 certified against them. (Doc. # 42 at 4–6). Specifically, they claim that Hambrick has

 failed to set forth facts which support conditional certification of the action against both

 Mason and Gumz.8 Id. Defendants, however, are misguided; Hambrick has met the low

 bar necessary for conditional certification of the collective action against these individual

 defendants.

        Under the FLSA, an employer is “any person acting directly or indirectly in the

 interest of an employer in relation to an employee.” 29 U.S.C. § 203(d). The Supreme

 Court has interpreted this to include people “acting on behalf of the actual employer . . .

 with respect to the employment relationship, such as by hiring, supervising, paying, and

 managing employees on behalf of the actual employer.” Diaz v. Longcore, 751 F. App’x

 755, 758 (6th Cir. 2018) (citing Falk v. Brennan, 414 U.S. 190, 192–93 n.4 (1973)). This

 understanding achieves similar results as the “economic reality” test applied by the Sixth

 Circuit which finds that FLSA liability “extends . . . to individuals who are chief corporate


 8        The Defendants also appear to argue that Hambrick has failed to properly request the
 collective action be certified against them because she did not “make the request in her [M]otion,
 supported by facts, to conditionally certify the collective action against each Defendant.” See id.
 The Defendants do not provide any legal support for this argument, however, and the Court finds
 it to be misguided. Throughout her Motion, while Plaintiff does not refer to each individually, she
 asks the Court to certify the collective action in light of the unlawful policy of the Defendants, not
 just Defendant Promevo. See generally (Doc. # 30). This suggests that Hambrick was requesting
 certification against the individual defendants in addition to Promevo.
          Furthermore, it should be noted that Plaintiff’s Motion to Amend her Complaint to add
 Thomas Mason as an additional defendant was not granted until after she filed her conditional-
 certification Motion. See (Docs. # 29, # 30, and # 33). This likely explains the absence of a
 specific mention of Mason from her certification Motion. Defendants, however, were not
 prejudiced by the filing of the Amended Complaint as they did not oppose the addition of Mason
 to the suit and did not respond to the certification Motion until after the filing of the Amended
 Complaint. See (Docs. # 32, # 34, and # 42).

                                                  16
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 17 of 20 - Page ID#: 253




 officers of the business, have a significant ownership interest in the business, control

 significant aspects of the business’s day-to-day functions, and determine employee

 salaries and make hiring decisions.” Id. at 758–59 (citing U.S. Dep’t of Labor v. Cole

 Enters., Inc., 62 F.3d 775, 778 (6th Cir. 1995); Fegley v. Higgins, 19 F.3d 1126, 1131 (6th

 Cir. 1994); Dole v. Elliott Travel & Tours, Inc., 942 F.2d 962, 965–66 (6th Cir. 1991)).

        Mason and Gumz are the co-owners of Promevo. (Doc. # 42 at 4); see also (Docs.

 # 34 at ¶¶ 13–14 and # 45-1 at 1). In her Amended Complaint, Hambrick alleges that

 both “share responsibility for the payroll practices and policies of Defendant Promevo.”

 (Doc. # 34 at ¶¶ 13–14). Additionally, in her second declaration,9 she alleges that both

 “were involved and active in running the business.” (Doc. # 45-1 at 1). She claims that

 Gumz was “a regular and very visible presence at the Burlington location” where he

 “regularly issued instructions to the salespeople, berated us for our performance,

 encouraged us to work extra hours, hired and fired employees, and set rules and

 standards for payment of commissions.” Id. She explained that Gumz was responsible

 for “direct[ing] most [of] the day-to-day operations of the business” while Mason, who

 generally worked from the Louisville office “primarily handled billing and payroll.” Id. This

 evidence is more than sufficient to allege that Defendants Gumz and Mason are

 employers under the FLSA. See Diaz, 751 F. App’x at 758–59.

        Defendants appear to attempt to call into question the factual accuracy of these

 allegations by citing to Hambrick’s deposition testimony where she admits a lack of



 9       Courts have previously considered additional declarations attached to reply briefs which
 “provid[e] further details of [the declarant’s] personal knowledge of Defendants’ practices.” Perez,
 2017 WL 6344624, at *2 n.3; see also Anderson v. P.F. Chang’s China Bistro, Inc., No. 16-14182,
 2017 WL 3616375, at *8 (E.D. Mich. Aug. 23, 2017) (mentioning plaintiffs “Reply Declaration”).


                                                 17
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 18 of 20 - Page ID#: 254




 specific knowledge about Gumz’s responsibility for payroll practices and policies.10 (Doc.

 # 42 at 5) (citing Hambrick’s deposition). This, however, is inappropriate at the conditional

 certification stage. See Waggoner, 110 F. Supp. 3d at 765 (citing Swigart, 276 F.R.D. at

 214). Defendants appear to be suggesting that Hambrick’s allegations are not factually

 correct, but the Court does not “consider the merits of the claims, resolve factual disputes,

 or evaluate credibility” at this stage. Id. (citing Swigart, 276 F.R.D. at 214); see also

 Hamm, 275 F. Supp. 3d at 874–75 (citing Lacy, 2011 WL 6149842, at *3) (explaining that

 a court is not to “weigh[ ] the defendant’s competing factual assertions prior to discovery”).

 Thus, the Court finds that Hambrick has made the necessary modest showing that

 Defendants Gumz and Mason are employers under the FLSA and a collective action may

 be certified against them.

        C.     Notice

        Plaintiff attached a proposed notice to its Motion. (Doc. # 30-1). Aside from the

 arguments already discussed, the Defendants set forth a number of objections to the

 proposed notice. (Doc. # 42 at 19–21). Some of these objections are moot in light of the

 Court’s ruling to certify Hambrick’s proposed collective action as to all inside salespeople

 against all three Defendants. See id. at 19–20. Additionally, one “objection” is merely a

 reservation of argument about the appropriate statute of limitations, while others deal with

 the language and wording of the notice. See id. at 19–21. In light of those objections,

 and consistent with the Court’s practice, “the Court finds that it is appropriate for the

 parties ‘to meet and confer’ about the content of [the] proposed notice and consent-to-



 10     The facts set forth in Hambrick’s second declaration about the responsibilities of
 Defendant Gumz do not contradict her deposition testimony. Compare (Doc. # 45-1 at 1), with
 (Doc. # 42 at 5) (quoting Hambrick’s deposition).

                                              18
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 19 of 20 - Page ID#: 255




 sue form and resolve all objections to the extent possible.” Stine v. Fedex Ground

 Package Sys., Inc., 2:18-cv-114-DLB-CJS, 2019 WL 251827, at *6 (E.D. Ky. June 18,

 2019) (quoting Smith v. Generations Healthcare Servs. LLC, No. 2:16-cv-807, 2017 WL

 2957741, at *6 (S.D. Ohio July 11, 2017)).

 III.   CONCLUSION

        (1)     Plaintiff’s Motion for Conditional Certification under the FLSA (Doc. # 30) is

 GRANTED. Specifically, the Court conditionally certifies the following class:

                All persons who worked as non-exempt inside sales employees for
                Defendants, and who worked in excess of 40 hours in any workweek,
                and who were not paid one and a half times their regular rate of pay
                for the hours worked in excess of any workweek.

        (2)     The parties shall promptly meet and confer as to the content of the

 Plaintiff’s proposed notice (Doc. # 30-1);

        (3)     Within fourteen (14) days of the date of entry of this Order, the parties

 shall file a joint status report advising of the results of the parties’ conference and

 attaching a proposed revised notice. Should the parties fail to reach an agreement and

 find that a joint report is not possible, the parties shall each file individual reports with their

 own attendant proposed revised notices, which the Court shall entertain for the purposes

 of drafting finalized notice and consent-to-sue forms; and

        (4)     Upon the Court’s approval of the notice and consent-to-sue forms, Plaintiff

 is permitted to disseminate the notice to all putative class members via regular mail and

 e-mail. Defendants must therefore produce the names, all known addresses, and e-mail

 addresses of putative class members within thirty (30) days of this Court’s order

 finalizing the notice and consent-to-sue forms.




                                                 19
Case: 2:19-cv-00017-DLB-CJS Doc #: 46 Filed: 07/02/20 Page: 20 of 20 - Page ID#: 256




        This 2nd day of July, 2020.




 J:\DATA\ORDERS\Cov2019\19-17 Order on Conditional Certification.docx




                                                20
